Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The reply filed on January 25th, 2021 has been received and entered.
Claims 1, 5, 11, 15, and 17 have been amended.
Claims 1-20 now remain pending and are allowed with examiner’s amendment presented herein.
The 35 USC 101 rejection of claims 1-10 has been withdrawn in view of Applicants’ amendments to the claims.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during phone conversations with Michael Powell (Registration Number 61,942) on March 3rd, 2021 to discuss some amendments to put the claims in condition for allowance. A proposed claim amendment has been received and adopted by examiner. The application has been amended as follows: 
IN THE CLAIMS:
Please cancel claims 3, 13, and 19.
Please amend claims 1, 11, and 17 as follows:

receiving, by a processor, a new script comprising a script text and a script description; 
comparing, by the processor, the new script to each of a plurality of previously classified scripts to determine a degree of similarity, wherein each of the plurality of previously classified scripts and the new script have an associated set of attributes, wherein comparing the new script to each of the plurality of previously classified scripts to determine a degree of similarity comprises: 
for each of the plurality of previously classified scripts, comparing, by the processor, the set of attributes associated with the new script to the set of attributes associated with the previously classified script; 
generating, by the processor, for each compared pair of sets of attributes, a score representative of the degree of likeness; and 
selecting, by the processor, a highest score representative of the degree of likeness as the degree of similarity;
responsive to determining that the degree of similarity is below a predetermined threshold, mapping, by the processor, the new script to a crowdsourcing platform to identify a similar script, wherein mapping the new script to the crowdsourcing platform to identify a similar script comprises: 
automatically posting, by the processor, a request for assistance in generating a script to achieve a goal of the new script on an electronic message board accessible by a plurality of users, wherein the posting comprises generating a new webpage including the new script and a request for feedback; 

responsive to inputting the one or more features into an acceptance model, generating, by the processor, an acceptance recommendation associated with the new script.

Claim 3. (Canceled).

Claim 11. (Currently Amended) A system comprising: 
a processor communicatively coupled to a memory, the processor configured to:
receive a new script comprising a script text and a script description;
compare the new script to each of a plurality of previously classified scripts to determine a degree of similarity, wherein each of the plurality of previously classified scripts and the new script have an associated set of attributes, wherein comparing the new script to each of the plurality of previously classified scripts to determine a degree of similarity comprises: 
for each of the plurality of previously classified scripts, comparing the set of attributes associated with the new script to the set of attributes associated with the previously classified script; 
generating, for each compared pair of sets of attributes, a score representative of the degree of likeness; and 
selecting a highest score representative of the degree of likeness as the degree of similarity;
responsive to determining that the degree of similarity is below a predetermined threshold, map the new script to a crowdsourcing platform to identify a similar script, wherein mapping the new script to the crowdsourcing platform to identify a similar script comprises: 
automatically posting, by the processor, a request for assistance in generating a script to achieve a goal of the new script on an electronic message board accessible by a plurality of users, wherein the posting comprises generating a new webpage including the new script and a request for feedback; r
retrieve, from the crowdsourcing platform, information indicative of one or more features, wherein the one or more features are selected based at least in part on the one or more features having a comments sentiment higher than a threshold sentiment; 
responsive to inputting the one or more features into an acceptance model, generate an acceptance recommendation associated with the new script.
.
Claim 13. (Canceled).

Claim 17. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method comprising: 

comparing the new script to each of a plurality of previously classified scripts to determine a degree of similarity, wherein each of the plurality of previously classified scripts and the new script have an associated set of attributes, wherein comparing the new script to each of the plurality of previously classified scripts to determine a degree of similarity comprises: 
for each of the plurality of previously classified scripts, comparing the set of attributes associated with the new script to the set of attributes associated with the previously classified script; 
generating, for each compared pair of sets of attributes, a score representative of the degree of likeness; and selecting a highest score representative of the degree of likeness as the degree of similarity; 
responsive to determining that the degree of similarity is below a predetermined threshold, mapping the new script to a crowdsourcing platform to identify a similar script, wherein mapping the new script to the crowdsourcing platform to identify a similar script comprises: 
automatically posting, by the processor, a request for assistance in generating a script to achieve a goal of the new script on an electronic message board accessible by a plurality of users, wherein the posting comprises generating a new webpage including the new script and a request for feedback; 
retrieving, from the crowdsourcing platform, information indicative of one or more features, wherein the one or more features are selected based at least in part on the one or more features having a comments sentiment higher than a threshold sentiment; 

Claim 19. (Canceled).

--End--

Allowable Subject Matter
Claims 1-2, 4-12, 14-18, and 20 are allowed and renumbered as 1-7.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Durvasula et al. (US Publication No. 2020/0019389), discloses analyzing and comparing computer scripts, and more specifically, to determining semantic similarities between syntactically different scripts. Moreover, Sokolsky et al. (US Publicaiton No. 2007/0239993), another prior art of record, discloses the determination of similarity, which involves creating a combined measure of similarity based in part on a measure of local similarity between the graphs and in part on a measure of step similarity between the graphs. In addition, Georgi (Canary: Extracting Requirements-Related Information from Online Discussions, IEEE, 2017), another prior art, discloses a conceptual model that combines requirements-relevant and argumentation-relevant aspects of online discussions and transform online discussions into instances of the model by crowdsourcing annotations of the discussions. However, Durvasula, Sokolsky, and Georgi singularly or in combination, fail to teach or fairly suggest “comparing, by the processor, the new script to each of a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH THI MINH BUI whose telephone number is (571)270-1976.  The examiner can normally be reached on Monday - Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HANH THI-MINH BUI/Primary Examiner, Art Unit 2192                                                                                                                                                                                                        March 10th, 2021